Name: Commission Regulation (EEC) No 2115/82 of 30 July 1982 fixing the rates of the refunds applicable from 1 August 1982 to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 223/38 Official Journal of the European Communities 31 . 7 . 82 COMMISSION REGULATION (EEC) No 2115/82 of 30 July 1982 fixing the rates of the refunds applicable from 1 August 1982 to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty Whereas, in accordance with paragraph 2 of that Article, when that rate is being determined particular account should be taken of : (a) the average costs incurred by processing industries in obtaining supplies of the basic products in ques ­ tion on the Community market and the prices ruling on the world market ; (b) the level of the refunds on exports of processed agricultural products covered by Annex II to the Treaty which are manufactured under similar conditions ; and (c) the need to ensure equality of competition for the industries which use Community products and those which use third-country products under inward processing arrangements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organi ­ zation of the market in eggs ('), as last amended by Regulation (EEC) No 3643/81 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Whereas Article 9 ( 1 ) of Regulation (EEC) No 2771 /75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices within the Community may be covered by an export refund ; whereas Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 764/82 (4), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in the Annex to Regulation (EEC) No 2771 /75 ; Whereas, in accordance with the second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 3035/80 , the rate of the refund per 100 kg for each of the basic products in question must be fixed for a period of the same duration as that for which refunds are fixed for the same products exported unprocessed ; HAS ADOPTED THIS REGULATION : Article 1 The rates of the refunds applicable from 1 August 1982 to the products appearing in Annex A to Regula ­ tion (EEC) No 3035/80 and listed in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75, exported in the form of goods listed in the Annex to Regulation (EEC) No 2771 /75 , are hereby fixed as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1982. For the Commission Karl-Heinz NARJES Member of the Commission (  ) OJ No L 282, 1 . 11 . 1975, p . 49 . (2 OJ No L 364, 19 . 12 . 1981 , p . 1 . (3) OJ No L 323, 29 . 11 . 1980, p . 27. (&lt;) OJ No L 87, 1 . 4 . 1982, p . 4 . 31 . 7 . 82 Official Journal of the European Communities No L 223/39 ANNEX to the Commission Regulation of 30 July 1982 fixing the rates of the refunds applicable from 1 August 1982 to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty (ECU/ 100 kg) CCT heading No Description Rate of refund 04.05 Birds ' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : b) Other (than eggs for hatching) 1700 B. Eggs , not in shell ; egg yolks : I. Suitable for human consumption : a) Eggs, not in shell : ex 1 . Dried, not sweetened ex 2. Other, not sweetened 76-00 19-00 b) Egg yolks : ex 1 . Liquid, not sweetened ex 2 . Frozen , not sweetened ex 3 . Dried, not sweetened 34-00 37-00 79-00